DETAILED ACTION
Claims 1-15 are presented for examination.
This is a Non-Final Action.

Claim Rejections - 35 U.S.C. §101

35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
      With respect to independent claims, 1 and 12 specifically claim 1 recites "determining a score for each search results”. These limitations could be reasonably and practically performed by the human mind, or by using paper and pencil. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the crawler is configured to identify devices…;” “wherein the crawler is configure dot browse the identified OPC UA servers, and extract and stored data items in a database…;” “where the search engine is configured to...;” “wherein the search engine is configured to…;” and “wherein the web UI is configured to…”; . At best, this limitation recites insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 1 and 12 further recite “a crawler”, “a search engine” “a result processor” 
                The claims 1 and 12 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. (Electric power Group.).

Claims 2-11 and 13-15 are dependent claims and do not recite any additional elements that would amount to significantly more than the abstract idea.  The dependent claims recite, additional elements that do not add significantly more to the abstract idea instead recite generic computer elements at apply it level or insignificant extra solution activities, therefore do not move the claims to a practical application.

The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 9-15 rejected under 35 U.S.C. 103 as being unpatentable over Dhakshinamoorthy et al. (US 2019/0107827 - IDS) in view of Seed et al. (US 2016/0275190)

1. Dhashinamoorthy teaches, An industrial information identification and retrieval system, comprising:
a search engine (Fig 3:395 – query engine);
a result processor (Fig 4, Paragraph 89 – semantic analysis engine); and
a user interface “UI’ (Paragraph 24 & 28 – user interface (GUI)),
identify devices and their associated Open Platform Communication Unified Architecture “OPC UA” servers within a network as identified OPC UA servers, and extract and store data items in a database as extracted data items, wherein the search engine is configured to search the extracted data items and provide search results to the result processor, wherein the result (Fig 6: 610, 630, 640 and 640 – teaches receiving query, identifying nodes, deriving results based on the nodes, and ranking nodes based on the results).
Dhashinamoorthy does not teach 
a web UI;
a crawler; 
…wherein the crawler is configured to identify devices;
…wherein the crawler is configured to browse the identified OPC UA servers and extract and store data items in a database as extracted data items, wherein the search engine is configured to search the extracted data items. 
However, Seed teaches, 
a web UI (Abstract, Paragraph 126 – a graphical user interface for web searching);
a crawler (Abstract); 
…wherein the crawler is configured to identify devices (Abstract);
…wherein the crawler is configured to browse the identified M2M servers (Abstract, Fig 18A and 18B, Paragraph 30 – the M2M crawler, extracts data from the M2M device containing service layer implemented by one or more servers). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify Dhashinamoorthy’s invention to incorporate the crawling capability of Seeds’s M2M crawlers as taught by Seeds, because both references are in the same field of endeavor of IoTs and more particularly with IIots.  This would allow Dhashinamoorthy’s invention the ability to descover (Paragraph 2, Seed).  

2. Dhashinamoorthy/Seed teach, The system according to claim 1, wherein the data items comprise one or more of:
device parameter values or output values (Paragraph 23 – operational parameters, Dhashinamoorthy);
image data;
image data for specific devices;
device information;
device information for a specific vendor;
devices within a specific geographical area;
device type information.

3. Dhashinamoorthy/Seed teach, The system according to claim 1, further comprising a query processor, wherein the query processor is configured to provide domain knowledge to the system, and wherein provision of the search results by the search engine comprises utilization of the domain knowledge (Paragraph 88 & 91– teaches the ability for the system to remove domain specific words, i.e. utilizing domain knowledge, by the rule engine, utilized in semantic analysis engine, wherein the semantic analysis engine can also compare semantic information for each node  stored in the information repository, Dhashinamoorthy; Paragraphs 117-118 – teaches field domain, which is utilized by M2M service layer to perform data collection, data analysis.., Seed).

4. Dhashinamoorthy/Seed teach, The system according to claim 3, wherein the web UI is configured to provide the query processor with at least one search query, and wherein the query processor is configured to modify the at least one search query to generate the domain knowledge, the modification comprising replacing a keyword in the at least one search query with a domain specific key word and/or adding a keyword to the at least one search query (Paragraph 88 & 91– teaches the ability for the system to remove domain specific words, ie utilizing domain knowledge, by the rule engine, utilized in semantic analysis engine, wherein the semantic analysis engine can also compare semantic information for each node  stored in the information repository, Dhashinamoorthy)

5. Dhashinamoorthy/Seed teach, The system according to claim 4, wherein the at least one search query is input by a user (Abstract, Dhashinamoorthy and Abstract, Seed)

6. Dhashinamoorthy/Seed teach, The system according to claim 4, wherein modification of the at least one search query comprises utilization of at least one modification or replacement rule (Paragraph 88 & 91– teaches the ability for the system to remove domain specific words, ie utilizing domain knowledge, by the rule engine, Dhashinamoorthy).

7. Dhashinamoorthy/Seed teach, The system according to claim 6, wherein the at least one modification or replacement rule is pre-set or user defined (Paragraph 88 & 91– teaches the ability for the system to remove domain specific words, ie utilizing domain knowledge, by the rule engine, Dhashinamoorthy).

9. Dhashinamoorthy/Seed teach, The system according to claim 1, wherein the search engine is configured to determine a plurality of similarity metrics for each search result, and wherein determination of the score for each search result comprises utilization of the plurality of similarity metrics (Paragraph 5:560 and 6:640 – similarity matching data (parameters) to identify similar nodes, Dhashinamoorthy).

10. Dhashinamoorthy/Seed teach, The system according to claim 1, wherein the data items comprise device parameter values or output values (Paragraph 23 – teaches operational parameters, Dhashinamoorthy), wherein the search engine is configured to determine a plurality of measures of variability for parameter values or output values for devices, and wherein determination of the score for each search result comprises utilization of the plurality of measures of variability for parameter values or output values for devices (Paragraph 5:560 and 6:640 – similarity matching data (parameters) to identify similar nodes, Dhashinamoorthy).

11. Dhashinamoorthy/Seed teach, The system according to claim 1, wherein the result processor is configured to rank the search results according to the score for each score result (Fig 6:650 ; Fig 5:580 – ranking, Dhashinamoorthy).

Claim 12 is similar to claim 1.
Claim 13 is similar to claim 3 hence rejected similarly.
Claim 14 is similar to claim 4 hence rejected similarly.
Claim 15 is similar to claim 11 hence rejected similarly.
All the limitations of claim 1 are taught above.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dhakshinamoorthy et al. (US 2019/0107827 - IDS) in view of Seed et al. (US 2016/0275190) further in view of Li et al. (US 2014/0122475)

8. Dhashinamoorthy/Seed do not teach or disclose, wherein the search engine is configured to determine a number of times each search result was previously selected by different users, and wherein determination of the score for each search result comprises utilization of the number of times each search result was previously selected by different users.
However Li teaches, wherein the search engine is configured to determine a number of times each search result was previously selected by different users, and wherein determination of the score for each search result comprises utilization of the number of times each search result was previously selected by different users (Paragraph 155 – teaches that based on prior click feedback actions, the ranking of query word search results are updated).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify Dhashinamoorthy’s invention to incorporate the re-ranking as taught by Li, because both references are in the same field of endeavor of search engine and providing search results.  This would allow Dhashinamoorthy’s invention the ability to optimize the ranking search results and satisfy users in a rapidly finding content (Paragraph 115, Li).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amresh Singh/
Primary Examiner, Art Unit 2159